 In the Matter Of INTERNATIONAL HARVESTER COMPANY (ROCK FALLSWORKS)andFEDERAL LABOR UNION No. 22647, AFFILIATED WITH THEAMERICAN FEDERATION OF LABORCase No. R4506.-Decided May, 22, 1941Jurisdiction:motor truck and agricultural equipment manufacturing industry.Investigationand Certificationof Representatives:existence of questions: Com-pany denied requests of rival unions for recognition until such time asBoard determines the exclusive representative of the employees ; employeeshired to replace employees who have been inducted into military or navaltraining or service of the United Statesheldeligible to vote ; persons inthe employ of the Company for a period of 6 months or lessheldeligibleto vote ; elections necessary.Units Appropriate for CollectiveBargaining:production and maintenance em-ployees, excluding salaried employees, supervisory employees on hourly ratesabove the rank of working group leaders, factory clerical employees, officeclerical employees, indentured apprentices, progressive executive students,fireand watch employees (except production and maintenance employeeswho act as volunteer firemen), and temporary employees.Mr. Jack G. Evans,for the Board.Mr. Frank B. Scitwarer,of Chicago, Ill., for the Company.Mr. Joseph A. PadwayandMr. Herbert S. Thatcher,ofWashing-ton,D. C.,Mr. Henry A. McFarlandandMr. John J. Lorden,ofRock Island, Ill.,Mr. Harry E. O'Reilly,of Chicago, Ill., andMr.C. H. Farrington,of-Rock Falls, Ill., for Local 22647.Meyers & Meyers,byMr. Ben Meyers,of Chicago, Ill., for theF. E. W. O. C.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 15, 1941, American Federation of Labor, on behalfof Federal Labor Union No. 22647, affiliated with the AmericanFederation of Labor, herein called Local,22647, filed with the Re-gional Director for the Thirteenth Region (Chicago, Illinois) a peti-32 N. L. R. B , No. 5.33 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion alleging that a question affecting commerce had arisen concern-ing the representation of employees at the Rock Falls Works ofInternational Harvester Company, Rock Falls, Illinois, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On April 8, 1941, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On April 17, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, Local 22647,and Local 111, Farm Equipment Workers Organizing Committee,herein called the F. E. W. O. C., a labor organization claiming torepresent employees directly affected by the investigation.Pursuantto notice, a hearing was held on April 25 and 28, 1941, at Davenport,Iowa, and on April 29, 1941, at Chicago, Illinois, before R. N.Denham, the Trial Examiner duly designated by the Chief TrialExaminer.The Board, the Company, Local 22647, and the F. E.W. O. C. were represented by counsel and participated, in- thehearing.At the commencement of the hearing the Trial Examinergranted a motion of Local 22647 to amend the petition to state cor-rectly its title.Full opportunity to be heard, to examine and cross-examine 'witnesses, and to introduce evidence bearing on the issueswas afforded all parties.At the close of the hearing, counsel forthe F. E. W. O. C. moved to consolidate this proceeding with otherproceedings involving the Company which are pending before theBoard.The Trial Examiner reserved ruling thereon.The motionis hereby denied.At the close of the hearing, counsel for the Boardmoved to conform the pleadings to the proof adduced at the hearing.The Trial Examiner granted the motion.During the course of thehearing the Trial Examiner made several rulings on other motionsand on objections to the admission of evidence.The Board has re-viewed all the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Pursuant to notice duly served upon all the parties, a hearingfor the purpose of oral argument was held before the Board on May2, 1941, at Washington, D. C. Local 22647 and the F. E. W. O. C.were represented by counsel and participated in the argument.The'Company did not appear at the argument. INTERNATIONAL HARVESTER COMPANY35Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYInternationalHarvester Company is a New Jersey corporationwith its general offices at Chicago, Illinois.The Company is en-gaged in the design, manufacture, assembly, repair, sale, and dis-tribution of motor trucks, farm tractors, industrial tractors, tillageimplements, planting ' and seeding machines, hoeing machines, andother farm equipment and kindred items and supplies. It operatesplants in the States of Illinois, Wisconsin, Indiana, Ohio, New York,Tennessee, and California.This proceeding is concerned solely withitsRock Falls Works located at Rock Falls, Illinois.The Companyuses large quantities of raw materials in its manufacturing operationsat the Rock Falls Works, a very substantial amount of which areshipped to the Rock Falls Works from points outside the State ofIllinois.During,1940 the Company manufactured products at itsRock FallsWorks valued at about $2,000,000, a very substantialpercentage of which represented shipments made by the Company topoints outside the State of Illinois.The Company employs approxi-mately 250 employees at the Rock Falls Works.IT.THE ORGANIZATIONS INVOL17EDFederal Labor Union No. 22647 is a labor organization affiliatedwith the American Federation of Labor. It admits to membershipemployees at the Rock Falls Works of the Company.Local 111, Farm Equipment Workers Organizing Committee, isa labor organization affiliated with the Congress of Industrial Or-ganizations.It admits to membership employees at the Rock FallsWorks of the Company.III.THE QUESTION CONCERNING REPRESENTATIONLocal 22647 and the F. E. W. O. C. have each requested the Com-pany to be recognized as exclusive representative of certain employeesat the Rock Falls Works.The Company has denied these requestsuntil such time as the Board determines the exclusive representativeof the employees.A statement of the Regional Director, introducedin evidence at the bearing, shows that Local 22647 and the F. E. W.O. C. each represent a substantial number of employees in the unitalleged by each to be appropriate.''The Regional Directorreported that 104 employees,whose names appear onthe Com-pany's pay roll of January20, 1941, havesigned membership application cards in Local22647 and that 150 employees on this pay roll have signed membership application cardsin the F. E. W. O.C.There are 235 employees on the January20, 1941, payroll who arein the unit alleged to be appropriateby Local 22647and theF. E W. O. C.448692-42-vol 32-4 36DECISIONSOF` NATIONALLABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe Company, the F. E. W. 0. C., and Local 22647 agreed at thehearing that all production and maintenance employees at the RockFallsWorks of the Company, excluding salaried employees, super-isory employees on hourly rates above the rank of working groupleaders, factory clerical employees, office clerical employees, inden-tured apprentices, progressive executive students, fire and watchemployees (except production and maintenance employees who act asvolunteer firemen), and temporary employees, constitute a unit appro-priate for the purposes of collective bargaining.The only contro-versy concerning the unit concerns the status of John Birt.John Birt is classified by the Company as a steamfitter or plumber.In addition to his regular duties he performs part-time watch service.The F. E. W. 0. C. seeks to exclude him from the unit on the groundthat as * a watch employee he is in a confidential relationship withthe Company. It appears that Birt spends about 4 days a month onwatch duties and the remainder of the time performs his regularwork of plumber.He continues on his regular hourly rate of paywhen he acts as a part-time watch employee.We find that he shouldbe included in the unit as a production employee.We find that all production and maintenance employees at the RockFallsWorks of the Company, excluding salaried employees, super-visory employees on hourly rates above the rank of working groupleaders, factory clerical employees, office clerical employees, inden-tured apprentices, progressive executive students, fire and watch em-ployees (except production and maintenance employees who act asvolunteer firemen), and temporary employees, constitute a unit appro-priate for the purposes of collective bargaining and that said unitwill insure to employees of the Company the full benefit of their rightto self-organization and to collective bargaining and otherwise effec-tuate the policies of the Act. INTERNATIONAL HARVESTER COMPANYVI. THE DETERMINATION OF REPRESENTATIVES37We find that the question concerningrepresentationwhich hasarisen can best be resolvedby an election by secret ballot.TheF. E. W. 0. C. stated that in the event the Boarddirects an election,it desiresthat a pay roll prior to January 20, 1941, beused to deter-mine eligibilityto vote.Local 22647 stated thatit desiresthat thepay rollimmediatelypreceding the date of the electionbe used forthis purpose.It appearsthat thenumber of employeesemployedby the Company is constantlyincreasing due to an increase in ordersbecause ofthe nationaldefense program.In accordancewith ourusual procedure,we shalldirect that the employees eligible to votein the election shall be those inthe appropriateunit whose namesappear onthe Company's pay roll for the periodimmediately pre-ceding thedate of ourDirection of Electionherein, subject to suchlimitations and additionsas are setforth in theDirection.The F. E. W. 0. C.urges that employeeswho havebeen in theemploy of the Company,for a periodof 6 monthsor less at thetime of theelection shouldbe deemed ineligibleto vote.In supportof its contentionit states that suchemployeesare temporary.Therecord disclosesthat all employeesare hiredby theCompany on apermanent basis and receive thesame salary as employees whohave been in the employ of the Company for more than6 months.A representative of the Company testified that ittakes between 3and 6 monthsfor the Company to find out whethera new employee'swork will justifyhis retentionon the pay roll.Wefind that suchemployeesshould vote in the election.The F. E. W. 0. C. contends that employees hiredto replace em-ployees who have been inducted into the militaryor naval trainingor serviceof the United States shouldbe declared ineligible to voteon the groundthat theyare temporary employees.Local 22649desires thatthese employeesvote, statingin supportof its contentionthat these employees have prospectsof being employed for at least1year.The Company stated thatit classifies such employees astemporary so that in the future it willbe in a positionto complywith the requirements of the Selective Service Act with respect tothe reemploymentof the men whoare inducted into the active mil-itary serviceor training of the UnitedStates.It appears that theseemployeeswork underthe same conditions as all other employeesof theCompany andhave prospects of at least1 year's employmentwith the Company.We find that they should votein the election.The F. E. W. 0. C.stated that it, desires that the election be heldoff the premisesof the Companybefore orafterworking hours.Local 22647 and theCompanyurge that the election be held on 38DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany property during working hours.We shall leave the issuesthus raised by the conflicting claims of the F. E. W. 0. C. and Local22647 to the determination of the Regional Director after consul-tation with the parties.The F. E. W. 0. C. requests that no election be held in this casein less than 60 or more than 90 days from the date of the Decisionherein because of the unsettled conditions arising from the effects ofunfair labor practices on the part of the Company which have notbeen dissipated '2 the hiring of many new employees, and the existenceof a strike at the plant involved herein in January 1941. In accord-ance with our usual practice we shall direct that the election in thiscase be held as soon as possible, but not later than thirty (30) daysfrom the date of the Direction.The F. E. W. 0. C. requests that the election in this case be held onthe same date as the elections in five other cases before the Board in-volving the Company.3We shall leave the determination of the dateon which each of the elections shall be held to the discretion of theRegional Directors involved subject to the 30-day limitation set outabove.However, we hereby direct that none of the ballots in any ofthe elections be opened and tabulated until after the completion ofall the elections.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees at the Rock Falls Works of International Har-vester Company, Rock Falls, Illinois, within the meaning of Section9 (c) and Section 2 (6) and (7) of the National Labor Relations Act.2.All production and maintenance employees at the Rock FallsWorks of the Company, excluding salaried employees, supervisoryemployees on hourly rates above the rank of working group leaders,factory clerical employees, office clerical employees, indentured appren-tices, progressive executive students, fire and watch employees (exceptproduction and maintenance employees who act as volunteer firemen),and temporary employees, constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b) ofthe National Labor Relations Act.2On February 8, 1941, the Board issued a Decision and Order finding that the Companyhad committed unfair labor practices within the meaning of the Act.Thereafter theRegional Director notified the Board that the Company had complied with the Order3These cases involve the McCormick Works, East Moline Works,Milwaukee Works, WestPullman Works, and Farmall Works of the Company. INTERNATIONAL HARVESTER COMPANYDIRECTION OF ELECTION39By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith InternationalHarvester Company, Rock Falls, Illinois, anelection by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the ThirteenthRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Regu-lations, among all production and maintenance employees at the RockFallsWorks of the Company who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during such pay-roll period because theywere ill or on vacation or in the active military service or training oftheUnited States, or temporarily laid off, but excluding salariedemployees, supervisory employees on hourly rates above the rank ofworking group leaders, factory clerical employees, office clerical em-ployees, indentured apprentices, progressive executive students, fire,and watch employees (except production and maintenance employeeswho act as volunteer firemen), temporary employees, and employeeswho have since quit or been discharged for cause, to determine whetherthey desire to be represented by Federal Labor Union No. 22647,affiliated with the American Federation of Labor, or by Local 111,Farm Equipment Workers Organizing Committee, affiliated with theCongress of Industrial Organizations, for the purposes of collectivebargaining, or by neither.